                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
VINCENT HAWKINS,                          :
                                          :
            Petitioner,                   :   Civ. No. 16-2321 (RBK)
                                          :
      v.                                  :
                                          :
PATRICK NOGAN, et al.,                    :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

                                       I.      INTRODUCTION

       Petitioner, Vincent Hawkins, is a state prisoner proceeding pro se with a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner was convicted in 2006 by a jury of

second-degree burglary and third-degree theft. He is currently serving a sentence of twenty years

imprisonment with an eighty-five percent period of parole ineligibility pursuant to New Jersey’s

No Early Release Act (“NERA”). N.J. Stat. Ann. § 2C:43-7.2. For the reasons set forth below,

the petition will be denied and a certificate of appealability shall not issue.

                                             II.     FACTS

       This Court, affording the state court’s factual determinations the appropriate deference, see

28 U.S.C. § 2254(e)(1)1, will recount salient portions of the recitation of facts as set forth by the

New Jersey Appellate Division on Petitioner’s appeal of his petition for post-conviction relief

(“PCR”):

               On direct appeal, we outlined the facts proved at trial:
1
  Pursuant to 28 U.S.C. § 2254(e)(1), “[i]n a proceeding instituted by an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of a State court, a determination
of a factual issue made by a State court shall be presumed to be correct. The applicant shall have
the burden of rebutting the presumption of correctness by clear and convincing evidence.”
The victim, Pedro Santiago, testified at trial that at
approximately 11:00 a.m. on September 23, 2005, he was in
bed in his apartment in Bridgeton when he heard his apartment
door open. He went into the living room to find defendant
stuffing his belongings into a bag. As Santiago approached,
defendant, who was wearing white and grey socks on his
hands, dropped the bag and pulled out an approximately three
to four inch knife. The two men struggled, and the struggle
continued into the street. When defendant heard someone say
that the police had been called, he redoubled his efforts and
fled. When his shirt came off, he was freed from Santiago's
grip and ran.

When the dispatch went out regarding the incident, police who
were gathered at an unrelated investigation site nearby almost
immediately observed a man who matched defendant's
description running toward them. Among others, Patrolman
Deena Glover–Bertolini and Lieutenant Mark Ott pursued
defendant in their separate patrol cars. Glover–Bertolini pulled
up in front of defendant, who upon seeing her, said “Oh, s-t,”
and ran the other way. Lieutenant Ott also pulled up alongside
defendant, got out of his car and drew his weapon, at which
time defendant stopped running and dropped to his knees.
Once arrested, police found a pocket knife, a screwdriver, and
some socks in defendant's pockets.

Patrolman John Sloboda observed fresh pry marks on
Santiago's door, the door latch and the knob. There were paint
chips on the floor, directly below the door frame.

One of the State's witnesses was the victim's landlord, who
observed the struggle between Santiago and defendant. She
testified that defendant shouted out, “Does anybody here speak
English?” and, “Can't you tell them I just wanted to feed my
family?” She was the person who triggered defendant's flight
by saying that she was calling police.

At trial, defendant testified that he was in Santiago's apartment
solely to collect $80 he had loaned Santiago the prior day to
buy drugs. He said that the victim would not pay him back in
cash, but agreed that he could take some of the victim's
belongings in lieu of the money. When he attempted to place
items of value in the bag, however, Santiago assaulted him.
Defendant claimed that the screwdriver actually belonged to
Santiago, who threw it at him, striking the door and thereby


                            2
                     causing the pry marks and chipping the paint. Defendant also
                     claimed that he had been wearing two pairs of socks and had
                     to remove one pair while running from the scene because his
                     shoes were falling off. Defendant acknowledged three
                     sanitized convictions on direct and was briefly examined about
                     them on cross-examination as well.

               [State v. Hawkins, No. A–0782–07, 2009 WL 1872330, at *1-2 (N.J.
               Super. Ct. App. Div. July 1, 2009).]

               Defendant also claimed that he had asked the landlord to call the
               police, and that he ran away to call the police, but he was afraid
               when he saw the first police car and kept going until the officer from
               the second police car drew his weapon.

               A grand jury issued a five-count indictment, charging defendant
               with third-degree aggravated assault, N.J.S.A. 2C:12–1b; third-
               degree possession of a weapon for unlawful purposes,
               N.J.S.A. 2C:39–4d; second-degree burglary, N.J.S.A. 2C:18–2a(1);
               fourth-degree criminal trespass, N.J.S.A. 2C:18–3a; and second-
               degree robbery, N.J.S.A. 2C:15–1a(1)–(2). The criminal trespass
               count was dismissed before trial.

               Defendant was tried in August 2006 before Judge Timothy G.
               Farrell. The jury acquitted defendant of aggravated assault,
               possession of a weapon for unlawful purposes, and robbery. The
               jury convicted defendant only of burglary and a lesser included
               charge of third-degree theft, N.J.S.A. 2C:20–2b(2)(d). At
               sentencing, the theft conviction merged into the burglary conviction.
               The trial judge sentenced defendant to twenty years in prison.

State v. Hawkins, No. A-1093-11T2, 2013 WL 1953647, at *1–2 (N.J. Super. Ct. App. Div. May

14, 2013).

                                 III.    PROCEDURAL HISTORY

       The New Jersey Appellate Division affirmed Petitioner’s conviction and sentence on July

1, 2009. See Hawkins, 2009 WL 1872330, at *4. Petitioner appealed to the New Jersey Supreme

Court, but on October 23, 2009, the court denied his petition for certification. See State v. Hawkins,

988 A.2d 565 (N.J. 2009).




                                                  3
        In January 2010, Petitioner filed his first petition for PCR. (See ECF No. 6-16.) Following

an evidentiary hearing where Petitioner’s trial counsel testified, the court denied Petitioner’s

application. (See ECF Nos. 6-17, 6-18.) The Appellate Division affirmed the denial of Petitioner’s

PCR, Hawkins, 2013 WL 1953647, at *7, and the New Jersey Supreme Court denied certification,

State v. Hawkins, 80 A.3d 746 (N.J. 2013).

        In late 2013, Petitioner submitted a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. See Vincent Hawkins v. Paul Lagana et. al., Civ. No. 13-7319 (D.N.J.). On

December 16, 2013, the Court issued a notice to Petitioner, pursuant to Mason v. Meyers, 208 F.3d

414 (3d Cir. 2000), informing him of the consequences of filing a habeas petition under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), Pub. L. 104–132, 110 Stat. 1214 (Apr.

24, 1996), and permitting him the opportunity to file one all-inclusive § 2254 petition. (See

Hawkins, Civ. No. 13-7319, at ECF No. 2.) Petitioner was provided the option of having his

petition ruled upon as filed or withdrawing his petition and filing one all-inclusive § 2254 petition

subject to AEDPA’s one-year statute of limitations. (See id.) Petitioner submitted a letter advising

the court of his request to withdraw his petition in order to return to state court to exhaust additional

claims. (See Hawkins, Civ. No. 13-7319, at ECF No. 3.) Petitioner did not request a stay, and the

Court withdrew his petition. (See Hawkins, Civ. No. 13-7319, at ECF No. 4.)

        In January 2014, Petitioner filed his second PCR in state court. (See ECF No. 6-22.) The

state court denied the PCR as time-barred, as well as on the merits. (See ECF No. 6-27.) The

Appellate Division affirmed the denial of Petitioner’s second PCR for substantially the same

reasons. See State v. Hawkins, No. A-5035-13T2, 2015 WL 7079060, at *1 (N.J. Super. Ct. App.

Div. Nov. 12, 2015). On March 18, 2016, the New Jersey Supreme Court denied certification.

See State v. Hawkins, 135 A.3d 146 (N.J. 2016).



                                                   4
       On April 20, 2016, Petitioner filed the instant habeas action.2           (See ECF No. 1.)

Respondents filed an answer, addressing the Petitioner’s claims on the merits and raising the

affirmative defense that the Petition was time-barred. (See ECF No. 6.) Petitioner filed a traverse

in response. (ECF No. 7.)

                         IV.     HABEAS CORPUS LEGAL STANDARD

       An application for writ of habeas corpus by a person in custody under judgment of a state

court can only be granted for violations of the Constitution or laws or treaties of the United States.

See Engle v. Isaac, 456 U.S. 107, 119 (1982); see also Mason v. Myers, 208 F.3d 414, 415 n.1 (3d

Cir. 2000) (citing 28 U.S.C. § 2254). Petitioner filed this petition for writ of habeas corpus after

April 24, 1996, thus, AEDPA applies. See Lindh v. Murphy, 521 U.S. 320, 326 (1997). Under

AEDPA, federal habeas corpus relief is not available for any claim decided on the merits in state

court proceedings unless the state court’s adjudication of the claim: (1) resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in state court. See

28 U.S.C. § 2254(d).

       As a threshold matter, a court must “first decide what constitutes ‘clearly established

Federal law, as determined by the Supreme Court of the United States.’” Lockyer v. Andrade, 538

U.S. 63, 71 (2003) (quoting 28 U.S.C. § 2254(d)(1)). “‘[C]learly established federal law’ under §

2254(d)(1) is the governing legal principle set forth by the Supreme Court at the time the state



2
  Although Petitioner’s filing was docketed on April 22, 2016, he signed the Petition and placed
it in the prison mailing system on April 20, 2016. (See D.E. No. 15 at 16). Under the federal
prisoner mailbox rule, “a document is deemed filed on the date it is given to prison officials for
mailing.” Pabon v. Mahanoy, 654 F.3d 385, 391 n.8 (3d Cir. 2011). The Court, affording
Petitioner all favorable inferences, will use April 20, 2016 as the date he filed his Petition.

                                                  5
court renders its decision.” Id. (citations omitted). A federal habeas court making an unreasonable

application inquiry should ask whether the state court’s application of clearly established federal

law was “objectively unreasonable.” See Williams v. Taylor, 529 U.S. 362, 409 (2000). Thus, “a

federal court may not issue a writ simply because the court concludes in its independent judgment

that the relevant state court decision applied clearly established federal law erroneously or

incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “[Federal courts] may

not characterize [] state-court factual determinations as unreasonable ‘merely because [they] would

have reached a different conclusion in the first instance.’ [. . .] If ‘[r]easonable minds reviewing

the record might disagree’ about the finding in question, ‘on habeas review that does not suffice

to supersede the trial court’s … determination.’” Brumfeld v. Cain, 135 S. Ct. 2269, 2277 (2015)

(alterations in original) (quoting Wood v. Allen, 558 U.S. 290, 301 (2010)).

       The AEDPA standard under § 2254(d) is a “difficult” test to meet and is a “highly

deferential standard for evaluating state-court rulings, which demands that state-court decisions be

given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). The petitioner

carries the burden of proof and with respect to review under § 2254(d)(1), that review “is limited

to the record that was before the state court that adjudicated the claim on the merits.” Id.

       In applying AEDPA’s standards, the relevant state court decision that is appropriate for

federal habeas corpus review is the last reasoned state court decision. See Bond v. Beard, 539 F.3d

256, 289–90 (3d Cir. 2008). Furthermore, “[w]here there has been one reasoned state judgment

rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the same

claim rest upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991); see also Dennis

Sec’y Dep’t of Corr., 834 F.3d 263, 353 n.10 (3d Cir. 2016) (Jordan, J., concurring in part and

concurring in the judgment) (noting that while Ylst predates the passage of AEDPA, the Ylst



                                                  6
presumption that any subsequent unexplained orders upholding the judgment will be presumed to

rest upon the same ground is still valid). Additionally, AEDPA deference is not excused when

state courts issue summary rulings on claims as “[w]hen a federal claim has been presented to a

state court and the state court has denied relief, it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011) (citing Harris v. Reed, 489 U.S. 255,

265 (1989)).

                                        V.      TIMELINESS

        Under AEDPA, Congress set forth a one-year statute of limitation for the filing of federal

habeas corpus petitions by state prisoners. See Douglas v. Horn, 359 F.3d 257, 261 (2004); 28

U.S.C. § 2241(d)(1). This one-year time period is codified under 28 U.S.C. § 2244(d), and states,

in pertinent part:

                (1) A 1–year period of limitation shall apply to an application for a
                    writ of habeas corpus by a person in custody pursuant to a
                    judgment of a State court. The limitation period shall run from
                    the latest of-

                        (A) the date on which the judgment became final by
                        the conclusion of direct review or the expiration of
                        the time for seeking such review;

28 U.S.C. § 2244(d).

        Additionally,    under    28    U.S.C. §       2241(d)(2),   “[t]he   time   during    which

a properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of limitation under

this section.” This exception to the one-year limitation period is known as statutory tolling and it

provides that the one-year limitations period is tolled during the time a properly filed application

for post-conviction relief is pending in state court. See Merritt v. Blaine, 326 F.3d 157, 161 (3d


                                                   7
Cir. 2003). To fall within this tolling provision, the petition for state post-conviction review must

have been both pending and “properly filed.” Fahy v. Horn, 240 F.3d 239, 243 (3d Cir.), cert.

denied, Horn v. Fahy, 534 U.S. 944(2001). An application is deemed “properly filed” when it is

submitted in compliance with the state’s procedural requirements. See id.; see also Pace v.

DiGuglielmo, 544 U.S. 408, 413 (2005). Importantly, it is well established that a petition for state

post-conviction relief that was rejected by the state courts as untimely is not deemed “properly

filed” under § 2244(d)(2). See Pace, 544 U.S. at 414 (“When a postconviction relief petition is

untimely under state law, that [is] the end of the matter for purposes of § 2244(d)(2)”) (internal

quotation marks and citation omitted); see also Allen v. Siebert, 552 U.S. 3 (2007).

       Here, Petitioner’s judgment of conviction was entered on October 27, 2006. (See ECF No.

6-12.) However, his direct review did not conclude until the New Jersey Supreme Court denied a

petition for certification of his direct appeal on October 23, 2009. See Hawkins, 988 A.2d at 565.

A petitioner thereafter has ninety days to seek certiorari from the United States Supreme Court.

See United States Supreme Court Rule 13.1. Even if a petitioner does not seek appeal from the

United States Supreme Court, his one-year statute of limitations still does not begin to run until

that ninety-day period expires. See Swartz v. Meyers, 204 F.3d 417, 419 (3d Cir. 2000) (holding

that judgment becomes final upon conclusion of direct review which includes the time for filing a

petition for writ of certiorari in the United States Supreme Court). Since Petitioner did not seek

review from the United States Supreme Court, his conviction became final ninety days after the

New Jersey Supreme Court ruling, or January 21, 2010.

       In January 2010, Petitioner filed his first PCR petition. (See ECF No. 6-16.) This filing

provided a statutory tolling of Petitioner’s one-year statute of limitations. See Merritt v. Blaine,

326 F.3d 157, 161 (3d Cir. 2003). Petitioner’s PCR remained pending in state court until the New



                                                 8
Jersey Supreme Court denied his petition for certification on November 8, 2013. See Hawkins, 80

A.3d at 746. Thus, when Petitioner filed his first habeas petition in late 2013, his submission was

timely filed within the one-year statute of limitations. See Vincent Hawkins v. Paul Lagana et. al.,

Civ. No. 13-7319, at ECF No. 1 (D.N.J.).

       Petitioner’s filing of his first habeas petition did not, however, toll the one-year statute of

limitations. A federal habeas petition does not statutorily toll the § 2244 statute of limitations

period. See Duncan v. Walker, 533 U.S. 167, 172 (2001). Therefore, the time period during which

Petitioner filed his first habeas petition and then withdrew his petition, without requesting a stay,

did not count towards any statutory tolling.

       Furthermore, Petitioner did not receive statutory tolling during the pendency of his second

PCR in state court because his second PCR was not properly filed. “An untimely state post-

conviction petition is not properly filed for the purposes of tolling.” Long v. Wilson, 393 F.3d 390,

394-95 (3d Cir. 2004); see also Pace, 544 U.S. at 414. Under New Jersey Court Rule 3:22-

12(a)(2), a second or subsequent petition for PCR may not be filed more than one year after either:

a constitutional right being asserted was recognized by either the United States or New Jersey

Supreme Court; the factual predicate for the relief sought was discovered; or, the denial of a

previous petition for PCR. In Petitioner’s case, the PCR court ruled that his submission was

untimely under R. 3:22-12(a)(2) because he did not file his second PCR until almost three years

after the denial of his first PCR, he did not rely on a recently recognized constitutional right, nor

did he base his petition on newly discovered facts. (See ECF No. 6-27 at 7.) The Appellate

Division affirmed for substantially the reasons set forth by the PCR court. See Hawkins, 2015 WL

7079060, at *1. Although the PCR court also decided Petitioner’s claim on the merits in an

alternative holding, the United States Supreme Court has held that this has no bearing on the fact



                                                 9
that the application was untimely. See Pace, 544 U.S. at 414. A finding that a PCR is untimely is

“the end of the matter, regardless of whether it also addressed the merits of the claim or whether

its timeliness ruling was ‘entangled’ with the merits.” Id. (quoting Carey v. Stafford, 536 U.S. 214,

226 (2002)). Since Petitioner’s PCR was untimely and therefore, not “properly filed,” he is not

entitled to statutory tolling for the pendency of his second PCR proceedings. Consequently, when

Petitioner filed his second petition for habeas relief on April 20, 2016, he was at least two years

beyond the one-year statute of limitations.

       If, however, a petitioner can demonstrate extraordinary circumstances to warrant

“equitable tolling,” then a court may relax the one-year limitations period. See Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 84-85 (3d Cir. 2004). In Holland v. Florida,

560 U.S. 631, 649-50 (2010), the Supreme Court held that AEDPA’s one-year limitations period

is subject to equitable tolling in appropriate instances to be determined on a case-by-case basis.

See e.g., Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013). A litigant seeking equitable tolling

bears the burden of establishing two elements: “(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way.” Holland, 560 U.S. at 649

(quoting Pace, 544 U.S. at 418); see also Jenkins, 705 F.3d at 89.

       “The diligence required for equitable tolling is reasonable diligence, not maximum feasible

diligence.” Holland, 560 U.S. at 653 (internal quotation marks and citations omitted). “This

obligation does not pertain solely to the filing of the federal habeas petition, rather it is an

obligation that exists during the period appellant is exhausting state court remedies as

well.” LaCava v. Kyler, 398 F.3d 271, 277 (3d Cir. 2005) (citation omitted); see also Alicia v.

Karestes, 389 F. App’x 118, 122 (3d Cir. 2010) (holding that the “obligation to act diligently

pertains to both the federal habeas claim and the period in which the petitioner exhausts state court



                                                 10
remedies”). Reasonable diligence is examined under a subjective test, and it must be considered

in light of the particular circumstances of the case. See Ross, 712 F.3d at 799; see also Schlueter

v. Varner, 384 F.3d 69, 74 (3d Cir. 2004) (“Due diligence does not require the maximum feasible

diligence, but it does require diligence in the circumstances.”).

        Equitable tolling is triggered when “the principles of equity would make the rigid

application of a limitation period unfair, such as when a state prisoner faces extraordinary

circumstances that prevent him from filing a timely habeas petition and the prisoner has exercised

reasonable diligence in attempting to investigate and bring his claims.” LaCava, 398 F.3d at 275–

276; see also Holland, 560 U.S. at 648–49. Extraordinary circumstances have been found only

where (a) the respondent has actively misled the plaintiff, (b) the petitioner has in some

extraordinary way been prevented from asserting his rights, (c) the petitioner has timely asserted

his rights mistakenly in the wrong forum, or (d) the court itself has misled a party regarding the

steps that the party needs to take to preserve a claim. See Brinson v. Vaughn, 398 F.3d 225, 230

(3d Cir. 2005). However, even where extraordinary circumstances do exist, the individual seeking

equitable tolling must still have exercised reasonable diligence in attempting to file their

submission after the extraordinary circumstances began. See Brown v. Shannon, 322 F.3d 768,

773 (3d Cir. 2003) (quoting Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)).

       In the instant case, Petitioner has not argued that he is entitled to equitable tolling, only that

he should not be time-barred because he filed an initial habeas petition in 2013 but then withdrew

that petition to return to state court. (See ECF No. 7.) Petitioner appears to argue that his initial

habeas filing and the pendency of his second PCR in state court should have tolled the one-year

statute of limitations. (See id.) However, as explained above, Petitioner’s statute of limitations

was not tolled during that time period and his instant habeas action is therefore untimely. Absent



                                                  11
any extraordinary circumstances, which Petitioner has not alleged, Petitioner is not entitled to

equitable tolling. Accordingly, Petitioner’s habeas action is time-barred.

                                 VI.     SUBSTANTIVE CLAIMS

       However, even if Petitioner’s submission had been timely, his substantive claims are still

without merit to warrant habeas relief. This Court will now address each claim on the merits.

                                    A. Ineffective Assistance of Counsel

       In Ground One, Petitioner appears to raise two ineffective assistance of counsel claims

against his trial counsel – that trial counsel was ineffective for not cross-examining the victim

about his status as an undocumented immigrant, and that trial counsel failed to “discover” two

witnesses that were pertinent to the case. (See ECF No. 1-1 at 9-10.) The Sixth Amendment of

the United States Constitution provides, “[i]n all criminal prosecutions, the accused shall enjoy the

right … to have the Assistance of Counsel for his defense.” U.S. Cont. amend. VI. The Supreme

Court has recognized that “the right to counsel is the right to the effective assistance of counsel.”

Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)). To prevail on a claim of ineffective assistance of counsel, a party must

establish that: 1) counsel’s performance was deficient; and 2) the petitioner was prejudiced by

counsel’s deficiency. See id. at 687. The first Strickland prong is an objective standard which

requires the petitioner to show that counsel made errors “so serious that counsel was not

functioning as the ‘counsel’ guaranteed by the Sixth Amendment.” Id. at 687. In evaluating

whether counsel was deficient, “the proper standard for attorney performance is that of reasonably

effective assistance.” Id. The Constitution requires a fair trial, not some higher quality of legal

representation. See id. at 688-89. Thus, the standard is highly deferential, and counsel is “strongly




                                                 12
presumed to have rendered adequate assistance” and to have used “reasonable professional

judgment.” Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016).

       The second prong of the Strickland test requires that a petitioner demonstrate that “there is

a reasonable probability, but for counsel’s unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” Strickland, 466 U.S. at 694. The petitioner bears the burden of demonstrating

how he was prejudiced. Thus, where a petition contains “no factual matter [. . .] and only provides

unadorned legal conclusion[s] . . . without supporting factual allegations, that petition is

insufficient to warrant an evidentiary hearing, and the petitioner has not shown his entitlement to

habeas relief.” Judge v. United States, 119 F. Supp. 3d 270, 280-81 (D.N.J. 2015) (internal

quotations and citations omitted).

       Importantly, even if a petitioner can establish both prongs of Strickland, a habeas corpus

petition still fails unless the petitioner can demonstrate that the state court applied Strickland in an

“objectively unreasonable manner.” See Woodford v. Viscotti, 537 U.S. 19, 24-25 (2002); see also

28 U.S.C. § 2254(d)(1).

i.     Cross-Examination of the Victim

       Petitioner first argues that his trial counsel was ineffective for not cross-examining the

victim about his status as an undocumented immigrant. (See ECF No. 1-1 at 9.) Petitioner contends

that the victim’s legal status was “part of [his] defense to [the victim’s] version of the events,” but

that counsel “failed to adequately put this in issue.” (See id. at 10.) When Petitioner first raised

this claim during his PCR proceedings, he specifically asserted that trial counsel should have

questioned the victim about whether he “created this story of defendant breaking and entering his

home without permission because if [the victim] told police that the dispute was over money he



                                                  13
owed for drugs, he would run the risk of being charged and possibly deported.” Hawkins, 2013

WL 1953647, at *3.

        In affirming the PCR court’s denial of this claim, the Appellate Division held that not only

had there not been enough “facts in evidence” for trial counsel to have questioned the victim about

whether he allegedly owed Petitioner money for drugs, but also that trial counsel’s decision not to

question the victim on this issue was a reasonable trial strategy. Hawkins, 2013 WL 1953647, at

*3. The Appellate Division reasoned, in pertinent part:

               Although at the time of the cross-examination, no evidence had yet
               been admitted that Santiago owed defendant money for drugs,
               defendant did later testify that Santiago asked for $80 so he could
               purchase four bags of cocaine from a “gentleman that was standing
               in front of the house.” Defendant did not testify, however, that he
               witnessed such a purchase take place. No drugs were found by the
               police. Counsel had good reason not to ask a question without “facts
               in evidence” where defendant had no “ability to prove the facts
               contained in the question.” [State v. Spencer, 725 A.2d 106, 117
               (N.J. Super. Ct. App. Div. 1999).]

               Further, trial counsel testified that she made “a judgment call” not
               to cross-examine Santiago using his status as an illegal immigrant.
               She pointed out that the evidence showed that Santiago tried to hold
               defendant and await the police—contrary to defendant's theory
               advanced in the PCR proceedings that Santiago was trying to avoid
               police scrutiny. She emphasized that she did not want to take the
               risk of alienating this Cumberland County jury by “trying to make a
               huge deal out of the fact that this man was an alien,” or suggesting
               that he had a “motive to lie about his home being burglarized
               because he was illegal.” She testified that she did not think the
               dubious “return” on such questioning was worth the risk. The PCR
               judge credited her testimony, which was corroborated by her closing
               argument, and found that she had used a “reasonable trial strategy.”

Id. at 4.

        Where trial counsel makes a strategic decision after “a thorough investigation of law and

facts,” then counsel’s strategic choices are “virtually unchallengeable.” Strickland, 466 U.S. at

690-91. Counsel should be given “wide latitude” in making “tactical decisions.” See id. at 689.


                                                14
“Judicial scrutiny of counsel’s performance must be highly differential. It is all too tempting for

a defendant to second-guess counsel's assistance after conviction or adverse sentence, and it is all

too easy for a court, examining counsel's defense after it has proved unsuccessful, to conclude that

a particular act or omission of counsel was unreasonable.” Id.

       Here, trial counsel clearly made a strategic decision. After reviewing the evidence, trial

counsel found that the facts indicated the victim had not been trying to avoid police scrutiny,

contrary to what Petitioner alleged. (See ECF No. 6-8 at 34-35.) Moreover, trial counsel stated

that after analyzing whether or not she should inquire into the victim’s immigration status, she

recognized that such questioning might “alienate” the jury. (See id. at 35, 74.) She stated that she

made the strategic choice not to question the victim about his immigration status because any

“return” on that line of questioning was not worth the risk it presented. (See id. at 35.) Thus, the

record demonstrates that trial counsel investigated the facts and made a strategic decision about

her line of questioning.

       Further, Petitioner has failed to demonstrate, or even allege, that there is a reasonable

probability the result of the proceedings would have been different if his trial counsel had

questioned the victim about his immigration status. Strickland, 466 U.S. at 694. Consequently,

this Court does not find that the state courts’ denial of Petitioner’s claim was an unreasonable

application of clearly established federal law, and Petitioner is not entitled to relief on this claim.

ii.    Identification of Additional Witnesses

       In Ground Two, Petitioner argues that trial counsel was ineffective because of her “failure

to discover witnesses’ identities.” (See ECF No. 1-1 at 10.) Although Petitioner’s claim is

somewhat unclear, this Court construes Petitioner’s claim as raising the same argument that he

raised during his PCR proceedings – that trial counsel was ineffective for failing to argue that the



                                                  15
State had committed a discovery violation by not turning over the names of witnesses who helped

the victim communicate with police officers at the scene of the crime. (See ECF No. 6-17 at 14-

15.) In his PCR brief, Petitioner stated that, “It is clear from the testimony of [the victim] that his

communications with Officer Sloboda was through other citizens interpreting for him. However

it is clear that Officer Sloboda made no notations of these citizens that helped in his police report.

And the existence of these witnesses was never provided to the defense.” (See id. at 14 (internal

citation omitted).)

        In denying this claim during PCR proceedings, the Appellate Division stated, in pertinent

part:

               Defendant also claims trial counsel was ineffective for not objecting
               to [. . .] an alleged discovery violation because [the victim] testified
               that he spoke to Officer Sloboda through two ladies who interpreted,
               and the officer did not record in his report and could not recall
               whether he was assisted by civilians interpreting Santiago. Trial
               counsel in fact did object to this alleged “discovery violation,” but
               the trial judge properly rejected her claim.

Hawkins, 2013 WL 1953647, at *6.

        Indeed, upon hearing the victim testify at trial that he spoke to police officers through

intermediaries, trial counsel requested a sidebar where the following exchange took place:

               [DEFENSE COUNSEL]: (inaudible) indicated that the police office
               (inaudible) using in terms of (inaudible) to speak with police
               officers. The defense was advised that (inaudible) names of
               interpreters at that time. We were not given those names.

               THE COURT: Well, was there anything in the reports that suggest
               that the State knew this? Because if not, that’s -- I mean, if the State
               is as surprised as you, that’s unfortunately the way it goes.

               [DEFENSE COUNSEL]: (inaudible) was advised but (inaudible)

               THE COURT: Does the State have any knowledge that this
               gentleman spoke through a -- in other words, that he used an
               intermediary to talk to police?


                                                  16
               [PROSECUTOR]: No, this is the first time (inaudible). I don’t
               (inaudible). Nowhere in the stack of police reports is there any
               reference there was an interpreter present so the defense knows as
               much as I do.

               [DEFENSE COUNSEL]: I think (inaudible) because we’re entitled
               to all (inaudible). Because I’m thinking he assumed that there must
               (inaudible).

               THE COURT: Well, I don’t think that’s what the State assumed or
               what the State said. But I find no -- there’s nothing in the discovery
               that suggests that assistance -- assisted the -- Mr. Santiago in talking
               to the police. I don’t find a discovery [violation] regarding your
               objection.

(ECF No. 6-2 at 33.)

       It is clear from the record that Petitioner’s trial counsel did object at trial to the alleged

discovery violation, indicating at sidebar that the State had not turned over the names of witnesses

who helped the victim communicate with police at the scene of the crime. The trial court, however,

did not find that such a discovery violation had occurred. (See id.). Thus, trial counsel cannot be

said to have been ineffective for failing to object to a discovery violation to which she did, in fact,

object, but was ultimately overruled.

       To the extent that Petitioner is attempting to argue that trial counsel should have

investigated these witnesses who acted as intermediaries, this claim also fails.3 While a failure to

investigate potentially exculpatory evidence or witnesses can form the basis of ineffective

assistance of counsel, a failure to investigate claim still requires a petitioner to demonstrate that he

was prejudiced. See Strickland, 466 U.S. at 690-91; see also Brown v. United States, No. 13-2552,

2016 WL 1732377, at *4-5 (D.N.J. May 2, 2016). To successfully establish this claim, a petitioner


3
 It appears that this claim is unexhausted. However, to the extent that a petitioner’s
constitutional claims are unexhausted or procedurally defaulted, a court can nevertheless deny
them on the merits under 28 U.S.C. § 2254(b)(2). See Taylor v. Horn, 504 F.3d 416, 427 (3d
Cir. 2007); Bronshtein v. Horn, 404 F.3d 700, 728 (3d Cir. 2005).

                                                  17
“must make a comprehensive showing as to what the investigation would have produced. The

focus of the inquiry must be on what information would have been obtained ... and whether such

information, assuming admissibility in court, would have produced a different result.” Id. (quoting

United States v. Askew, 88 F.3d 1065, 1073 (D.C. Cir. 1996) (internal quotation marks omitted));

see also United States v. Lathrop, 634 F.3d 931, 939 (7th Cir. 2011) (“[w]hen a petitioner alleges

that counsels failure to investigate resulted in ineffective assistance, the petitioner has the burden

of providing the court with specific information as to what the investigation would have

produced”). Additionally, where a petitioner merely speculates as to what a witness might have

said if interviewed by counsel but fails to present sworn testimony from that witness, a petitioner

cannot establish the prejudice prong of Strickland. See Duncan v. Morton, 256 F.3d 189, 202 (3d

Cir. 2001).

         Here, Petitioner does not allege any information that could have been obtained from these

witnesses, nor does he allege how any information would have produced a different result.

Petitioner provides no more than a bald assertion that trial counsel “failed to discover witnesses’

identities.” (See ECF No. 1-1 at 10.) Therefore, absent any evidence, Petitioner cannot establish

either Strickland prong for ineffective assistance of counsel and he is not entitled to relief on this

claim.

                            B. Illegal Sentence Based Upon Inconsistent Verdict

         Finally, in Petitioner’s Ground Two, he argues that his sentence was unconstitutional

because it was based upon an inconsistent verdict. (See ECF No. 1 at 8.) Specifically, Petitioner

states that, “[t]he jury acquitted on assault and weapons charges, needed elements to increase the

sentence of burglary from third degree to second degree.” (Id.)

         In denying this claim, the PCR court held in relevant part:



                                                 18
               Petitioner contends that he could not have been convicted of Second
               Degree Burglary since he was found not guilty of Possession of a
               Weapon for an Unlawful Purpose. Petitioner interprets this to mean
               that the jury found he did not possess a deadly weapon, even though
               the jury specifically noted on the jury verdict sheet that it found
               Petitioner possessed a deadly weapon.

               A person is guilty of Possession of a Weapon for an Unlawful
               Purpose if there was a weapon, that person possessed it, and that
               person’s purpose was to use the weapon unlawfully. At Petitioner’s
               trial, the court explained to the jury that the State contended
               Petitioner’s unlawful purpose was to use the weapon to threaten or
               injure Pedro Santiago. A person is guilty of second degree burglary
               if that person enters a structure without permission, they enter the
               structure with the purpose of committing a crime, and that person is
               armed with or displays what appears to be a deadly weapon.

               Unlawful Possession of a Weapon requires a specific state of mind
               in regard to the weapon, Second Degree Burglary does not. At trial,
               Petitioner admitted that he was carrying a knight during the incident,
               but also said that he carried it on him every day. Based on this
               evidence, the jury could have easily determined that Petitioner did
               not have an unlawful purpose in possessing the knife, but did
               possess the knife during the alleged burglary. As such, the verdict
               is not inconsistent.

(ECF No. 6-27 at 7-8.)

       The New Jersey Appellate Division summarily affirmed the PCR court’s denial of

Petitioner’s claim. See Hawkins, 2015 WL 7079060, at *2.

       Generally, “inconsistent verdicts are constitutionally tolerable.” Dowling v. United States,

493 U.S. 342, 353-54 (1990) (citation omitted). Challenges to alleged inconsistent verdicts are

analyzed under the standard articulated by the Supreme Court in Dunn v. United States, 284 U.S.

390 (1932). In Dunn, the Court declined to disturb a conviction stemming from a jury verdict just

because it was inconsistent with its acquittal on another count. See id. at 393-94; see also United

States v. Powell, 469 U.S. 57 (1984). The Court held that so long as there is sufficient evidence




                                                19
to sustain the conviction for the charge of which the petitioner has been found guilty, a reviewing

court will not disturb the conviction. See id. at 393.

       Here, the record demonstrates that the verdict was appropriate.            As the PCR court

emphasized, in New Jersey the charge of unlawful possession of a weapon requires a specific state

of mind – the intent to use the weapon unlawfully – whereas, the charge of burglary only requires

that a person have or display a deadly weapon. Compare N.J. Stat. Ann. § 2C:39-4(d), with N.J.

Stat. Ann. § 2C:18-2(a)(1). Thus, the jury having found that Petitioner possessed a weapon during

the commission of a burglary, did not necessitate a finding that he also intended to use that weapon

unlawfully. Therefore, the jury’s verdict was not inconsistent.

       Furthermore, there was also sufficient evidence to sustain Petitioner’s conviction for

second-degree burglary. This Court will recount only the pertinent information to evaluate this

claim. At trial, the victim testified that on September 23, 2005, he was in bed in his apartment

when he heard his living room door open. (See ECF No. 6-2 at 15). The victim stated that this

door had been locked and that when he went into his living room to investigate, he saw Petitioner

taking items from the living room and putting them into a bag. (See id. at 16). The victim testified

that he did not know Petitioner, that Petitioner did not have permission to be in the apartment, and

that when the victim confronted him, Petitioner pulled out a knife from his pants. (See id.). The

victim stated that a struggle ensued until Petitioner heard that someone had called the police,

whereupon he fled. (See id. at 19). Police, who were nearby for an unrelated investigation, saw

Petitioner running towards them and upon stopping him, discovered a pocket knife and a flat head

screwdriver, among other items, in his pockets. (See id. at 42). Officer Sloboda who investigated

the crime also testified at trial and stated that he observed fresh pry marks on the victim’s door,

the door latch, and the door knob. (See id. at 48). Although Petitioner testified at trial and provided



                                                  20
a different version of events, this Court finds that there was sufficient evidence, if believed, to find

that Petitioned entered the victim’s apartment without permission, with the purpose of committing

a crime, and was armed with a deadly weapon – thereby satisfying each of the elements necessary

to sustain a conviction of second-degree burglary. Accordingly, Petitioner is not entitled to relief

on this claim.

                                 C. CERTIFICATE OF APPEALABILITY

       Under 28 U.S.C. § 2253(c), a petitioner may not appeal from a final order in a habeas

proceeding where that petitioner’s detention arises out of his state court conviction unless he has

“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented here are adequate

to deserve encouragement to proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003);

see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason would not

disagree with this Court’s conclusion that Petitioner fails to make a substantial showing of the

denial of a constitutional right, Petitioner’s habeas petition is inadequate to deserve encouragement

to proceed further. Accordingly, a certificate of appealability shall not issue.

                                              D. CONCLUSION

       For the reasons stated above, the Petition for habeas relief is DENIED, and a certificate of

appealability shall not issue.



DATED: March 7, 2019___                                         _s/Robert B. Kugler
                                                                ROBERT B. KUGLER
                                                                United States District Judge




                                                  21
